EXHIBIT 10.5

 

Second Amendment to the 2005 Employee Stock Purchase Plan

 

The following paragraphs and sections of the 2005 Employee Stock Purchase Plan
have been amended, effective February 9, 2007, to read as follows:

 

 

(a)

The name of the Plan shall be Hibbett Sports, Inc. 2005 Employee Stock Purchase
Plan.

 

(b)

Hibbett Sports, Inc. shall replace Hibbett Sporting Goods, Inc. each place where
it appears in the plan.

 

(c)

The first sentence of Section 1.1 is replaced in its entirety as follows:

 

The Hibbett Sports, Inc. 2005 Employee Stock Purchase Plan (“Plan”) is intended
to attract and retain employees of Hibbett Sports, Inc. and its member companies
(“Company”).

 

(d)

The definition of Member Company is added as follows:

 

Member Company. Member Company means any “parent corporation” or “subsidiary
corporation” (within the meaning of Section 424 of the Code) of the Company,
including a corporation that becomes a Member Company after the adoption of this
Plan, that the Administrator designates as a participating employer in the Plan.

 

(e)

The definition of Employee in Section 2.8 is replaced in its entirety as
follows:

 

2.8           Employee. A common law employee of the Company or any Member
Company.

 

(f)

The definition of Subsidiary Corporation in Section 2.19 is deleted.

 

(g)

In Sections 4.1, 8.3, and 10.8, “Member Company” shall replace “Subsidiary
Corporation” or “Subsidiary.”

 

 

 

 

 